SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Lenworth Parke, pro se, appeals from an order entered on December 21, 2000 by the United States District Court for the Northern District of New York denying Parke’s 28 U.S.C. § 2255 motion. Parke seeks to vacate, set aside, or correct his sentence after a 1993 conviction for murder of a federal law enforcement officer, conspiracy to distribute cocaine, possession with intent to distribute cocaine, and use of a firearm in a drug trafficking crime.
For substantially the reasons stated in Judge McCurn’s Order of December 21, 2000, incorporating his careful and thorough Memorandum-Decision and Order of April 22, 1999, the judgment of the District Courtis AFFIRMED.